Citation Nr: 0535095	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  00-17 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for partial incontinence, residuals of status post benign 
prostatic hypertrophy, prostatectomy, and prostate carcinoma.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had over 26 years of active duty service which 
ended with his retirement in December 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
July 2003 the Board remanded this issue for further 
development.  

The Board notes that the April 2000 rating decision denied 
the veteran's claim for a compensable rating for benign 
prostatic hypertrophy and his service connection claim for 
prostate cancer, postoperative, with residual incontinence 
and impotency.  An October 2001 rating decision granted 
service connection for prostate carcinoma with an evaluation 
of 0 percent effective January 20, 2000.  This and the 
service-connected benign prostatic hypertrophy were rated as 
a single rating entity effective January 2000.  The October 
2001 rating also granted service connection for impotence 
with an evaluation of 0 percent effective January 20, 2000.  
A July 2005 rating decision increased the veteran's rating 
from 0 to 40 percent effective December 6, 2004 and 
recharacterized the issue as partial incontinence, residuals 
of status post benign prostatic hypertrophy, prostatectomy, 
prostate carcinoma.  


FINDINGS OF FACT

1.  From January 20, 2000 to December 6, 2004, the veteran 
did not require wearing absorbent materials, and there was no 
evidence or obstructed voiding or urinary frequency.  

2.  From December 6, 2004, the veteran required wearing 
absorbent materials that needed to be changed 2 to 4 times 
per day.


CONCLUSIONS OF LAW

1.  From January 20, 2000 to December 6, 2004 the criteria 
for a compensable rating for the veteran's service-connected 
partial incontinence, residuals of status post benign 
prostatic hypertrophy, prostatectomy, and prostate carcinoma 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.115b, Diagnostic Codes 7527, 7528 (2005).  

2.  From December 6, 2004 the criteria for a rating in excess 
of 40 percent for the veteran's service-connected partial 
incontinence, residuals of status post benign prostatic 
hypertrophy, prostatectomy, and prostate carcinoma have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§   4.7, 4.115b, Diagnostic Codes 7527, 7528 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and August 2001 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the August 2001 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the August 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the August 2001 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period.  The appellant 
has not indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disorder warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected disorder has been rated by 
the RO under the provisions of Diagnostic Codes 7527 and 
7528.  The October 2001 rating decision rated the veteran's 
benign prostatic hypertrophy from January 1, 1978 to January 
29, 2000 under Diagnostic Code 7527 and rated his benign 
prostatic hypertrophy, prostatectomy, prostate carcinoma from 
January 1, 2000, under Diagnostic Code 7528.  The July 2005 
rating decision rated the veteran's partial incontinence, 
residuals of status post benign prostatic hypertrophy, 
prostatectomy, and prostate carcinoma under Diagnostic Code 
7527.  

38 C.F.R. § 4.115b, Diagnostic Code 7527 provides that 
prostate gland injuries, infections, hypertrophy, or 
postoperative residuals will be rated as voiding dysfunction 
or urinary tract infection, whichever is predominant.  Under 
38 C.F.R. § 4.115a, voiding dysfunction will be rated as 
urine leakage, frequency, or obstructed voiding.  Continual 
urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence is rated 20 percent when 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day; 40 percent when requiring 
the wearing of absorbent materials which must be changed 2 to 
4 times per day; or 60 percent when requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.

Under the same regulation, urinary frequency is rated 10 
percent for daytime voiding interval between 2 and 3 hours, 
or awakening to void 2 times per night; 20 percent for 
daytime voiding interval between 1 and 2 hours or awakening 
to void 3 to 4 times per night; and 40 percent for daytime 
voiding interval less than 1 hour, or awakening to void 5 or 
more times per night.

Under the same regulation, obstructed voiding with urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent evaluation.  A 10 
percent rating is assigned for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post void residuals greater than 150 cc.; (2) 
markedly diminished peak flow rate (less than 10 cc/sec) as 
shown by uroflowmetry; (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year is rated as noncompensable.

Malignant neoplasms of the genitourinary system are rated at 
100 percent. 38 C.F.R. § 4.115b, Code 7528.  The note that 
follows states that:

Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of section 3.105(e) of this chapter.  If there 
has been no local reoccurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.

An April 1978 rating decision granted service connection for 
benign prostate hypertrophy.  Medical records showed the 
veteran underwent radical perineal prostatectomy in June 1997 
for prostate cancer.  A September 2001 VA examination 
revealed that the veteran denied having any radiation therapy 
or any hormonal therapy that was secondary to his prostate 
cancer which was treated with a radical prostatectomy.  He 
denied having any urinary frequency or any real urinary 
incontinence.  He also did not need to use a urinary pad and 
denied urinary tract infections.  The diagnosis was prostate 
cancer, status post radical prostatectomy, in remission, 
found and impotence secondary to the prostate cancer.  The 
examiner opined that it is more likely than not that the 
veteran's service-connected benign prostatic hypertrophy 
developed later on into prostate cancer.  

A September 2004 VA examination showed the veteran was on 
some diuretics, got up 3 times per day, and was not using any 
pads.  The examiner stated that the veteran was continent.  
In a December 6, 2004 statement the veteran indicated that 
since November 2004 he began leaking more urine and uses one 
diaper each day and one at night.  The veteran's most recent 
VA examination was in June 2005.  The examiner noted that the 
veteran used about 2 diapers in 24 hours.  The examination 
showed that the veteran had frequent urgency, daytime voiding 
interval apparently one hour, 2 voidings per night, never had 
hesitancy of difficulty starting a stream, never had weak or 
intermittent stream, had occasional dysuria, never had 
difficulty straining to urinate, never had urine retention, 
had urinary incontinence, had to wear absorbent materials 
that needed to be changed 2 to 4 times per day, had no 
history of recurrent urinary tract infections, no history of 
obstructed voiding.  He had no history of renal dysfunction.  
The examiner noted that the residuals of the neoplasm and its 
treatment were impotence, incontinence, with use of 
incontinence pads.  The examiner noted that the prostate was 
absent, there were no signs of local recurrence.  The 
diagnosis or etiology of the problems was prostate cancer and 
the problem was urinary incontinence.  The second diagnosis 
was impotence.  

The medical evidence has not demonstrated that prior to 
December 6, 2004 the veteran's disorder warranted a 
compensable rating.  The veteran did not need to wear 
absorbent materials, there was no evidence of obstructed 
voiding, or daytime voiding interval between 2 and 3 hours or 
awakening to void 2 to 3 times per night.  Both the September 
2001 VA examination and September 2004 VA examination 
indicated that the veteran was not using any urinary pads.  
During the September 2001 VA examination the veteran denied 
having any urinary frequency.  The medical evidence also has 
manifested that the veteran's disorder does not warrant a 
rating in excess of 40 percent from December 6, 2004 as the 
veteran does not require the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  The June 2005 VA examination showed 
that the requirements for the veteran's disorder were that he 
had to wear absorbent material that must be changed 2 to 4 
times per day.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

The appeal is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


